— Order and judgment (one paper), Supreme Court, New York County (Richard Price, J.), entered on January 12, 1983, and order of said court entered on August 18,1983, unanimously affirmed, without costs and without disbursements. In affirming the order and judgment (one paper) so appealed from, we construe them as applicable only to apartments which are or should be rent stabilized, as conceded by petitioners’ counsel on argument. No opinion. Concur — Sullivan, J. P., Silverman, Bloom, Fein and Milonas, JJ.